JOHN SAIN, et al.,

Vv.

BRYAN COLLIER, et al.,

Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 1 of 8

, Uiltee wy,
UNITED STATES DISTRICT COURT . Sota le samy
. / LE OF Tey,
SOUTHERN DISTRICT OF TEXAS bee 06 as
HOUSTON DIVISION Davia, bt 201g
Clerk or 6
Ourt
§
§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
§ ,
&
§ . ” Bigre Co
Bp Pltlgs Oly
$ Den 880° Te
Defendants. § b EC 06 Dy
ai i
dy Srclyy ° 9
tk oF 6
PLAINTIFFS MOTION FOR EXTENSION OF TIME “oun

TO HONORABLE JUDGE OF SAID COURT,

Time
Doc.

Doc.

Doc.
Doc.

Doc.

The named Plaintiffs file this Motion for Extension of

to file their response to the following documents:

120,
138,

140,
141,

143,

Court's Memorandum and Order

Court's Amended Order Granting Application to
Proceed IFP

Court's Order to Reply

Defendants Motion to Dismiss

Defendants Response in Opposition to Plaintiffs

Request For Appointment of Counsel

Page 1
Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 2 of 8

INTRODUCTION

The named Plaintiffs filed suit as inmates incarcerated
at the Luther Unit, a prison facility operated by TDCJ. Doc.
25 At 7, 10. They bring claims under 42 USCA § 1983 against Bryan
Collier, and James McKee for alleged violations of the Eighth
Amendment. Id. at 100-01. They also sue UTMB, CMHCC, and the Texas.
Department of Criminal Justice pursuant to the Americans with
Disabilities Act, the Rehabilitation Act, and the Americans with
Disabilities Act Amendments Act. Id. At 101.

Plaintiffs seek to certify a class and two sub-classes
of inmates housed at the Luther Unit. Id. At 91-93. Plaintiffs
claim that power outages at the Luther Unit hinder the
heat-mitigation measures available to offenders during the summer
months. Id. At 7. They also plead that there is an inadequate
response to the summer temperatures in the housing, work, program,
service, and activity areas of the Luther Unit. Nor are there policies

and procedures to fully protect inmates in. these areas. Id.

STANDARD OF REVIEW

If a request for an extension is made before the original
time or its extension expires, the district court may extend
the time for a court filing as long as good cause exists for
the extension. Fed. R. Civ. P. Rule 6(b)(1)(A). Here, Plaintiffs
move for the extension well before the original time and therefore

the relatively permissive "good cause" standard applies. See Fed.

Page 2
* Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 3 of 8°

R. Civ. P. Rule 6(b)(1)(A). Under the Federal Rules of Civil

Procedure, "the district court is granted broad discretion to
expand filing deadlines." Hetzel v Bethlehem Steel Corp., 50
-F. 3d 360, 367 (5th Cir. 1995) (referencing Fed. R. Civ. P.
Rule 6(b)). |

ARGUMENTS AND AUTHORITIES

Plaintiffs respectfully ask the Court to amend the deadlines
related to filing of Plaintiffs' Response to Doc.-120, Doc. 138,
Doc. 140, Doc. 141, and Doc. 143 by granting an extension with
a filing deadline of January 6, 2020 for the documents. Plaintiffs
are actively in the process of marshalling their evidence and
resources in filing Plaintiffs' Response to the above noted
documents. As such, Plaintiffs request additional time to gather
additional documents and evidence as needed, while attempting
to overcome the multiple setbacks arising from their relocation
to the Pack Unit. .

| Due to their rapid eviction from the Luther Unit (15 minutes
notice), Plaintiffs had no opportunity to retrieve their documents
and in-progress documents from the possession of their various
inmate legal assistants. These remain at Luther without an option
to retrieve this vast quantity of work. Additionally, the move
prompted the deactivation of their phone privileges, canceling

their access to help via their:copy service.

Page 3
Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 4 of 8

The relocation in itself was extremely rapid, even by TDCJ
standards, and as such was.extraordinarily disruptive to making
legal progress. Additionally, as notices have been provided to
the Court and Parties, concerning Plaintiffs' relocation and-that
the Pack Unit underwent its twice annual unit lockdown, for six
days, further restricting access to resources, phone, and progress.

| As with the Luther Unit Law Library, Plaintiffs are
experiencing difficulty gaining access to the Pack Unit Law |
Library for extra sessions / time greater than the two hour per -
day minimum allowed. This has severely’ restricted and handicapped
the research and composition activities required to compose and
formulate Plaintiffs responses and their ability to confer between
Plaintiffs is near non-existent.

In the past week, the Defendants’ solution to the Plaintiffs
need to confer and develop responses together has been to allow
inmate-to-inmate legal only mail to three of the Plaintiffs,
two whom::compose, via USPS. As these letters will be read by
the Defendants to assure their correspondence -is purely legal,
confidentiality is not assured. It has been one week since posting
in the unit mail system without the first envelopes yet arriving.
Two of the three inmates live less than thirty yards apart.

As with the closing of legal facilities for the Thanksgiving
holidays, the Plaintiffs expect further delays: during the ~
extensive Christmas and New Year holidays when both will occur :

during the middle of their respective weeks.

Page 4
Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 5 of 8

Plaintiffs are also streamlining their back and forth
‘requests for documents, editing, publishing, and delivery via
their copy service to all extents possible. |

Plaintiffs assert that this motion is not made in bad faith,
for the purpose of delay, or with dilatory motive, and assert

that Defendants will not be prejudiced by the relief requested.
CONCLUSION AND PRAYER
For the foregoing reasons, Plaintiffs respectfully request
that the Court grant them an extension of time, until January

6, 2020, to file responses to the above noted documents.

Executed November 28, 2019

Page 5
Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 6 of 8

CERTIFICATE OF CONFERENCE

Whereby their signatures below, Plaintiffs do hereby certify/declare that a conference is
not possible because Plaintiffs are incarcerated in Texas Department of Criminal Justice,
Institutional Division, and are proceeding Pro Se in this cause. Plaintiffs will not speculate on
whether the Defendants oppose this motion.

CERTIFICATE OF SERVICE

Whereby their signatures below, Plaintiffs do hereby certify/declare that true and correct
copies of the foregoing document was forwarded via U.S. First Class Mail, postage pre-paid, to
the following parties:

a. Bryan Collier
TDCJ Executive Director
Texas Department of Criminal Justice

b. James McKee
Warden
O.L Luther Unit (P2)

c. Texas Department of Criminal Justice
c/o Bryan Collier
TDCJ Executive Director

Service was perfected to the above Defendants through their Attorneys of Record for Service:

. Todd Disher

Attorney In Charge

Office of Attorney General of Texas
209 W 14%, 8" Floor

Austin, TX 78701

Leah Jean O'Leary

Office of the Attorney General

Law Enforcement Defense Division
P.O. Box 12548 Capital Station
Austin, TX 78711-2548

Page 6_
Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 7 of 8

CERTIFICATE OF MAILING

Whereby their signatures below, Plaintiffs do hereby certify/declare that the foregoing
document was delivered to the United States Post Office for processing (U.S. First Class postage,
pre-paid).

Pursuant to Fed. R. App. P. Rule 25 (a)(2)(A)(iii), “Mailbox Rule,” Pro se documents filed
at the time they are placed in the institutional mailing system for processing.

INMATE DECLARATION

We, the Plaintiffs listed below, being over 18 years of age, of sound mind, capable of
making this declaration due to the facts that we: suffer from and/or experience(d) one or more of
the conditions described; attended consultations with qualified medical and other professionals;
having been trained by medical personnel to recognize and treat complications due to
illness/heat/cold; having studied materials listed under Fed. R. Civ. P. Rule 902; through our
personal observations; and due to belief and empirical knowledge that the facts stated above;
pursuant to 28 U.S.C. § 1746, do hereby declare under penalty of perjury that the foregoing is true
and correct from personal knowledge.

Executed on Novewsin 29! 20/9

Page 7. ~
Case 4:18-cv-04412 Document 149 Filed on 12/06/19 in TXSD Page 8 of 8

JOHN SAIN, Pro Se
TDCJ ID# 01373168

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

SALVADOR CAPUCHINO, Pro Se
TDC] ID# 01675667

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

DAVID CUMMINGS, Pro Se
TDCJ ID# 02153663

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

PHILLIP GULLETT, Pro Se
TDCI ID# 01672020

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

DAVID WILSON, Pro Se
TDCI ID# 01648044

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

 

 

 

 

NOTE: the above addresses of Plaintiffs', Sain, Capuchino,

Cummings, Gullett, and Wilson should be revised to Pack Unit,
2400 Wallace Pack Rd., Navasota, TX 77868.

Page 8
